Citation Nr: 1432327	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO. 09-22 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial compensable rating for residuals of a right inguinal herniorrhaphy to repair a right femoral hernia.

2. Entitlement to a temporary total rating due to convalescence for surgery to repair nonservice-connected ventral hernias pursuant to 38 C.F.R. § 4.30.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to January 1970 and from July 1974 to June 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. In that decision, the RO granted service connection for residuals of a right inguinal herniorrhaphy and assigned a noncompensable rating, and denied a temporary total rating due to convalescence for service-connected right inguinal hernia residuals.

The Board remanded the issues on appeal for additional development in October 2012. The directives having been substantially complied with, the matter again is before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of service connection for posttraumatic stress disorder (PTSD) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1. The Veteran's right inguinal herniorrhaphy to repair a right femoral hernia is manifested by pain and a small hernia that is readily reducible; but not by the use of a truss or supporting belt.

2. In March 2006 and October 2007 the Veteran underwent surgeries to repair a right ventral hernia, which is not a service-connected disability. 


CONCLUSIONS OF LAW

1. The criteria for a compensable rating for residuals of a right inguinal herniorrhaphy to repair a femoral hernia have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.114, Diagnostic Codes 7338, 7340 (2013).

2. The criteria for a temporary total evaluation due to treatment for convalescence following ventral hernia surgery are not met. 38 C.F.R. § 4.30 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With respect to the Veteran's claim for a temporary total rating for convalescence, VA issued a VCAA letter in November 2007, prior to the initial unfavorable adjudication in March 2008. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

Concerning the increased rating claim, the appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify as to this claim is therefore required.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in October 2007, January 2008, June 2012, and January 2013. The examinations were adequate because the examiners considered and addressed the Veteran's contentions and conducted thorough medical examinations of the Veteran. Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claims for a compensable rating for residuals of a right inguinal herniorrhaphy and a temporary 100 percent rating for convalescence. See Rodriguez-Nieves v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II. Increased Rating Claim

The Veteran contends he is entitled to a compensable rating for service-connected residuals of a right inguinal herniorrhaphy to repair a femoral hernia ("right femoral hernia"). The Board will first address the schedular considerations for the increased rating claim, followed by the extraschedular considerations.

A. Increased Schedular Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id.

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

As an initial matter, clarification is required as to the type of hernia the Veteran had corrected while in service, in order to ensure that the correct disability is properly evaluated. Service treatment records from October 23, 1974 indicated that the Veteran presented with a mass in his right groin. In one treatment record from that day, the examiner noted his impression was a right inguinal hernia, and another record from the same day provided a provisional diagnosis of a right inguinal hernia. An inguinal hernia is a herniation of a loop of intestine into the inguinal canal. DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 850 (32d ed. 2012). 

A subsequent clinical record indicated that the Veteran was admitted into the hospital on October 24, 1974, and the next day underwent successful surgery to reduce his hernia. The in-surgery and discharge diagnoses were an incarcerated right femoral hernia. A femoral hernia is defined as a herniation of a loop of intestine into the femoral canal. Id. No further mentions of the Veteran's hernia are present in his service treatment records, other than generic notations that he had a history of hernia repair. While the Veteran had preliminary diagnoses of an inguinal hernia on October 23, 1974, the Board finds that the October 1974 in-surgery and discharge diagnoses of an incarcerated femoral hernia are entitled to more probative weight, as they were based on actual surgical exploration of the Veteran's disability, while the others were characterized as impressions and provisional diagnoses. 

VA treatment records consistently refer to a history of an inguinal hernia, but at the same time refer to the Veteran's 1974 surgery, which was clearly, by diagnosis, to repair a femoral hernia and not an inguinal hernia. The October 2007 VA examiner stated that the Veteran was diagnosed with and treated for a ventral hernia in 1974, and the June 2012 VA examiner indicated that the Veteran was diagnosed and treated for a inguinal hernia in 1974, despite the fact that the Veteran's service treatment records clearly indicate the Veteran's surgery was to repair a femoral hernia. The January 2013 VA examiner noted that the Veteran was diagnosed with and had surgery to repair a femoral hernia in 1974. The examiner also reiterated and confirmed the diagnosis of a 1974 femoral hernia.

Here, the January 2013 examiner's opinion that the Veteran was diagnosed with and underwent surgery for a femoral hernia is entitled to more probative weight than the other examinations. First, the January 2013 examiner specifically noted that the Veteran's claims file and service treatment records were reviewed, while the October 2007 and June 2012 examiners did not indicate that these documents were reviewed, and instead based their opinions on the Veteran's reported history of his injuries. While not dispositive, this ensures that the January 2013 examiner was aware of all of the relevant facts necessary to render and informed and accurate opinion. See Rodriguez-Nieves, 22 Vet. App. 295. 

Second, the Veteran's own account of his hernia diagnosis and surgery was inaccurate, as he reported to the October 2007 that he was treated for a ventral hernia in service and informed the June 2012 examiner he was treated for an inguinal hernia, when the service treatment records show a clear diagnosis of a femoral hernia. As they are based on inaccurate factual premises, the October 2007 and June 2012 examination reports, to the extent they establish that the Veteran was treated for an inguinal or ventral hernia, as opposed to a femoral hernia, are of no probative weight. Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

Based on the medical evidence of record as stated above, the preponderance of the evidence indicates that the Veteran's service-connected residuals of an in-service herniorrhaphy relate to the October 1974 surgery to repair a femoral hernia. As such, the Veteran's current disability will be rated based on the current severity his right femoral hernia and the residuals of the corrective surgery thereof, if any.

The Veteran's right femoral hernia is rated at a noncompensable level under Diagnostic Code 7338. 38 C.F.R. § 4.114, Diagnostic Code 7338. The Board notes that generally femoral hernias are rated under Diagnostic Code 7340. 38 C.F.R. § 4.114, Diagnostic Code 7340. However, Diagnostic Code 7340 directs that femoral hernias are to be rated in accordance with the criteria provided for rating inguinal hernias. 38 C.F.R. § 4.114, Diagnostic Codes 7338, 7340. As such, the Board will apply the criteria listed in Diagnostic Code 7338. Under Diagnostic Code 7338, small inguinal hernia that is reducible or without true hernia protrusion, warrants a noncompensable (0 percent) rating. Id. Inguinal hernia that is not operated, but is remediable, also warrants a noncompensable (0 percent) rating.

A 10 percent rating is warranted for postoperative recurrent inguinal hernia that is readily reducible and well supported by truss or belt. Small inguinal hernia, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible, is rated 30 percent disabling. Large inguinal hernia, postoperative recurrent, not well supported under ordinary conditions and not readily reducible, when considered inoperable, is rated 60 percent disabling. 

An additional 10 percent is to be added for bilateral involvement, provided the second hernia is compensable. 38 C.F.R. § 4.114, Diagnostic Code 7338, Note 1. This means that the more severely disabling hernia is to be rated, and 10 percent, only, added for the second hernia, if the second hernia is of compensable degree. Id.

In this case, the preponderance of the evidence is against a finding that the Veteran's residuals of a right inguinal herniorrhaphy to repair a right femoral hernia warrant a compensable rating. The January 2013 VA examiner found that the Veteran had surgery to repair a femoral hernia in 1974. In evaluating the residuals of that hernia, the examiner found there to be a small right-sided femoral hernia that was readily reducible with no indication for a supporting belt. However, the examiner noted that a supporting belt is used for the Veteran's other inguinal and ventral hernias, which are not service-connected. 

VA treatment records are silent for the use of a belt or truss with respect to the Veteran's femoral hernia, and neither the October 2007 nor June 2012 VA examiners noted a femoral hernia to be present on examination. Therefore, as there is no medical evidence indicating that the Veteran's residuals of an in-service right inguinal herniorrhaphy to repair a right femoral hernia requires a supporting truss or belt, the Board finds the preponderance of the evidence is against a finding that the Veteran's overall disability picture more nearly approximates the level of severity contemplated by a compensable rating. 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7338. Thus, a compensable rating for the service-connected residuals of an in-service right inguinal herniorrhaphy to repair a right femoral hernia is not warranted. 38 C.F.R. § 4.114, Diagnostic Codes 7338, 7340. 

No additional higher or alternative ratings under different Diagnostic Codes can be applied in this case. There is no medical evidence of bilateral femoral hernias, with the January 2013 VA examiner specifically finding that there was no left-sided femoral hernia detected and the October 2007 and June 2012 VA examiners not indicating any femoral hernias were present. Therefore, a 10 percent rating based on bilateral inguinal hernias is not warranted here. 38 C.F.R. § 4.114, Diagnostic Code 7338, Note 1.

The Board has also considered the propriety of separate, compensable ratings for the Veteran's post-operative scars. The Veteran's scars do not affect his head face or neck. 38 C.F.R. § 4.118, Diagnostic Code 7800. The January 2013 and June 2012 VA examiners specifically found that the Veteran's scars were not painful or unstable, nor did they have a total area greater than 39 square centimeters. 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7804. The October 2007 VA examiner noted a tender scar to be present, but also indicated that this scar was associated with the Veteran's nonservice-connected ventral hernia and its associated operations. There is no medical evidence of any further disabling effects associated with the post-operative scars associated with the Veteran's service-connected residuals of a right herniorrhaphy to repair a right femoral hernia. 38 C.F.R. § 4.118, Diagnostic Code 7805. Therefore, a separate compensable rating for the Veteran's post-operative scars is not warranted.

Finally, the Board has considered separate, compensable ratings for neurologic manifestations. However, there is no medical evidence of record indicating that the Veteran experiences any nerve impairment, neuritis, or neuralgia as a result of his right inguinal herniorrhaphy to repair a right femoral hernia. 38 C.F.R. §§ 4.123, 4.124, 4.124a. The January 2013 VA examiner specifically found that, other than weight issues, there were no other pertinent physical findings, complications, conditions, or symptoms associated with the Veteran's residuals of a right herniorrhaphy to repair a right femoral hernia. No neurological manifestations were noted by the October 2007 or June 2012 examiners. A January 2008 neurological examiner also found that the Veteran's lower extremity motor function, sensory function, and reflexes were all within normal limits. Based on this evidence, a separate compensable rating for any neurologic disabilities is not warranted.

All potentially applicable diagnostic codes have been considered, and there is no basis to assign a compensable rating for the Veteran's service-connected right inguinal herniorrhaphy to repair a right femoral hernia. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). Additionally, staged ratings are not warranted, as the Veteran has had a stable level of symptomatology throughout the periods on appeal. Any further increases in severity were not sufficient for a higher rating for the reasons discussed above. See Hart, 21 Vet. App. 505. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim is denied.

B. Extraschedular Rating

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

The first Thun element is not satisfied here. The Veteran's service-connected residuals of a right inguinal herniorrhaphy to repair a right femoral hernia are manifested by a small hernia that is readily reducible without indication of a truss or supporting belt. These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule as part of the Schedule of Ratings for the Digestive System. See 38 C.F.R. § 4.114, Diagnostic Code 7338. With respect to inguinal hernias, the Rating Schedule contemplates size, recurrence, reducibility, operability, and whether support is present or not. Id. In summary, the schedular criteria for disabilities of the digestive system contemplate a wide variety of manifestations.

Given the variety of ways in which the rating schedule contemplates impairment due to digestive disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture. There is nothing exceptional or unusual about the Veteran's residuals of a right inguinal herniorrhaphy because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, referral for extraschedular consideration of the Veteran's right femoral hernia is not warranted in this case.

III. Temporary Total Rating

Total ratings will be assigned if treatment of a service-connected disability results in surgery necessitating at least one month of convalescence, or surgery with severe postoperative residuals such as incompletely healed surgical wounds, therapeutic immobilization of a major joint, the necessity for house confinement or the necessity for continued use of a wheelchair or crutches. 38 C.F.R. § 4.30.

The Veteran claims he is entitled to a temporary total disability rating due to March 2006 or October 2007 surgeries to repair a ventral hernia that required convalescence. However, as noted in the statute, as a threshold matter the disability requiring surgery must be one that is service-connected. Id. As discussed in-depth above, the Veteran's is service connected for the residuals of an in-service inguinal herniorrhaphy to repair a femoral hernia. The Veteran is not currently service-connected for ventral hernias or residuals of a surgery to repair ventral hernias. While the Veteran has alleged that his ventral hernias are related to his current service-connected disability, the ventral hernias are not service-connected. Further, the January 2013 VA examiner specifically opined that it was highly unlikely that the Veteran's ventral hernias were the result of his October 1974 surgery to repair a femoral hernia. There is no medical evidence indicating that the March 2006 or October 2007 surgeries involved the Veteran's femoral hernia.

As the Veteran's ventral hernias are not service connected, a temporary total rating based convalescence following the March 2006 or October 2007 surgeries to repair them cannot be granted as the threshold requirement is not met. Therefore, the Board finds that a temporary total rating for a surgery on a service-connected disability necessitating convalescence is not warranted in this case.


ORDER

Entitlement to a compensable rating for service-connected residuals of a right inguinal herniorrhaphy to repair a right femoral hernia.

Entitlement to a temporary total rating due to convalescence for nonservice-connected ventral hernia residuals pursuant to 38 C.F.R. § 4.30 is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


